MDU Resources Reports First Quarter Earnings, Reaffirms 2010 Earnings Guidance and Announces Niobrara Leasehold Additions · Consolidated earnings of $41.6 million, or 22 cents per share. · Recent leasehold purchase expands Bakken oil play position to more than 56,000 net acres. · Recent agreements expand position in the emerging Niobrara oil play to more than 80,000 net acres. · Completed acquisition of Green River Basin producing properties, which include over 60 Bcfe of proved reserves with additional resource potential. · Solid balance sheet with equity of 63% of total capital. · Included on Fortune 500 list for second consecutive year. BISMARCK, N.D. – April 30, 2010 – MDU Resources Group, Inc. (NYSE:MDU) today reported first quarter consolidated earnings of $41.6million, or 22cents per common share, compared to a loss of $344.0million, or $1.87per common share for the first quarter of 2009. Excluding an after-tax noncash charge of $384.4 million related to low energy prices on March 31, 2009, first quarter 2009 earnings were $40.4million, or 22cents per share. “These results underscore the value of our industry and geographic diversification strategy,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “Our regulated utility and pipeline and energy services businesses both had record first quarters, which helped mitigate the effect of weather and the country’s weak economy on our construction businesses. As a result, we finished the first quarter ahead of where we were at this time in 2009. “We are excited to announce that we have signed agreements to acquire additional acreage in the newly emerging Niobrara play, resulting in a total position of over 80,000 net acres. Earlier this year we added approximately 40,000 net acres in the North Dakota Bakken area, bringing the total acreage to more than 56,000 net acres. These transactions broaden the company’s long-term growth potential with additional exposure to oil, which provides upside considering the oil price premium to natural gas, and add more balance to our overall portfolio. Our business development team continues to evaluate opportunities in both existing and new areas. Total capital expenditures for this business are still forecasted to be approximately $375million requiring a reallocation of capital from certain natural gas development and impacting current year production levels.” 1 of 17 Hildestad added, “We are pleased that we have maintained a solid balance sheet and good liquidity, which puts us in a good position to take advantage of opportunities as they arise in all of our lines of business. We are in the right industries. Our companies are positioned to grow from the additional energy and infrastructure that our country will need as the economy begins to expand.” Continued cost savings from the integration of its operations helped the electric and natural gas utility business achieve first quarter earnings of $29.2million. Electric sales increased while natural gas sales declined 13percent because of significantly warmer temperatures in the west coast states. The utility has several projects under way that will increase its rate base. It owns 25percent of the WygenIII generating plant in Wyoming, which began commercial operation on April1. In addition, construction is under way on additional wind generation, including expansion of the Diamond Willow wind farm in Montana by 10.5MW, and construction of the 19.5MW Cedar Hills project in southwest North Dakota. These are expected to be operational by mid-year. The utility also is building a landfill methane gas recovery project in Montana. The pipeline and energy services business had a record first quarter, with earnings of $8.8million, a 38percent increase. Customer storage volumes were nearly double the same period in 2009, and the business benefited from higher rates for interruptible storage. Significantly lower operating costs also contributed to earnings. The natural gas and oil production business benefited from average realized oil prices that doubled from the first quarter of 2009. This more than offset an 11percent decrease in average realized natural gas prices. Continued development in the Bakken region helped increase oil production, while overall natural gas production declined. The company recently closed on its previously announced acquisition of natural gas producing properties in the Green River Basin in southwest Wyoming. These are long-lived assets with in excess of 60 Bcfe of proven reserves and additional resource potential. For the construction materials and contracting segment, weather affected the start of the construction season in various markets. Although the economy continues to present challenges in the private residential and commercial markets, the business is positioned to take advantage of federal stimulus funding that is targeted to be spent in the states where it operates. At the end of the quarter, the business had a backlog of $568million, which was comparable to a year ago and up $109million from Dec.31. Stimulus-related bidding opportunities will continue throughout the first half of the year and the company continues to pick up work in April. The economy is also challenging for the construction services business, which experienced lower construction workloads and margins. However, this group continues to pick up solid projects. Its backlog at March31 was $400million, up slightly from Dec.31. The company will host a webcast at 1p.m. EDT today to discuss earnings results and guidance. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (800)642-1687 or for international callers, (706)645-9291, conference ID66644257. 2 of 17 MDU Resources Group, Inc., a Fortune 500 company and a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated businesses, an exploration and production company and construction companies. MDU Resources includes regulated electric and natural gas utilities and regulated natural gas pipelines and energy services, natural gas and oil production, construction materials and contracting, and construction services. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 3 of 17 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line Earnings First Quarter 2010 (In Millions) Earnings First Quarter 2009 (In Millions) Regulated Electric and natural gas utilities $ $ Pipeline and energy services Exploration and Production Natural gas and oil production Construction Construction materials and contracting ) ) Construction services .1 Other Earnings on common stock before noncash charge Effects of noncash charge ) Earnings (loss) on common stock $ $ ) On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2010, diluted, are projected in the range of $1.10 to $1.35. The company expects the percentage of 2010 earnings per common share by quarter to be in the following approximate ranges: – Second quarter – 20 percent to 25 percent – Third quarter – 30 percent to 35 percent – Fourth quarter – 25 percent to 30 percent · Long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Estimated capital expenditures for 2010 are approximately $618million, including $113million for the acquisition of producing natural gas properties located in the Green River Basin in southwest Wyoming, subject to accounting and purchase price adjustments. 4 of 17 Regulated Electric and Natural Gas Utilities Electric Three Months Ended March31, (Dollars in millions, where applicable) Operating revenues $ $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ Retail sales (million kWh) Sales for resale (million kWh) Average cost of fuel and purchased power per kWh $ $ Natural Gas Distribution Three Months Ended March31, (Dollars in millions, where applicable) Operating revenues $ $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota 99 % 103 % Cascade 86 % 107 % Intermountain 95 % 106 % *Degree days are a measure of the daily temperature-related demand for energy for heating. The combined utility businesses reported earnings of $29.2million in the first quarter of 2010, compared to earnings of $29.0million for the same period in 2009. The increase reflects lower operation and maintenance expense, largely payroll and benefit-related costs, partially offset by decreased retail natural gas sales volumes resulting from warmer weather than last year. 5 of 17 The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company continues to realize efficiencies and enhanced service levels through its efforts to standardize operations, share services and consolidate back-office functions among its four utility companies. · The company is pursuing expansion opportunities. o In April2009, the company purchased a 25MW ownership interest in the WygenIII power generation facility near Gillette, Wyoming which commenced commercial operation on April1. This rate based generation replaces a portion of power purchased for the Wyoming system. In August2009, Montana-Dakota filed an application with the Wyoming Public Service Commission for an electric rate increase primarily to recover the costs of WygenIII. On April 27, the Commission approved an increase of $2.7million annually, or 13.1percent, to be effective May1. o The company is developing additional wind generation including a 19.5MW wind generation facility in southwest North Dakota and a 10.5MW expansion of the Diamond Willow wind facility near Baker, Montana. Both projects are expected to be commercial mid-year. o In April, the company filed an application with the North Dakota Public Service Commission for an electric rate increase of $15.4million annually, or 14percent above current rates. The requested increase includes the investment in infrastructure upgrades, recovery of the investment in renewable generation and the costs associated with the Big Stone II plant. The company requested an interim increase of $7.6 million to be effective within 60 days. o The company is developing a landfill methane gas recovery project in Billings, Montana to supplement the company’s gas supply portfolio. The project is expected to begin production in the third quarter, and upon total phase-in to recover up to 2,500 dekatherms per day. o The company is analyzing potential projects for accommodating load growth and replacing purchased power contracts with company-owned generation. The company is reviewing the construction of natural gas-fired combustion and wind generation. · The company is pursuing opportunities associated with the potential development of high voltage transmission lines and system enhancements targeted towards delivery of renewable energy from the wind rich regions that lie within its traditional electric service territory to major metropolitan areas. 6 of 17 Pipeline and Energy Services Three Months Ended March 31, (Dollars in millions) Operating revenues $ $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ $ Transportation volumes (MMdk): Montana-Dakota Utilities Co.* Other Gathering volumes (MMdk) * A public utility division of the company. This segment reported first quarter earnings of $8.8million, compared to $6.4million for the same period in 2009. The increase reflects higher storage services revenue and lower operation and maintenance expense, including lower costs associated with the natural gas storage litigation, which was settled in July. Partially offsetting these items was a total throughput decrease of 19percent, largely lower gathering volumes and lower volumes transported to storage. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · An incremental expansion to the Grasslands Pipeline of 75,000Mcf per day went into service August31. The firm capacity of the Grasslands Pipeline is at its ultimate full capacity of 213,000Mcf per day. · The company continues to pursue expansion of facilities and services offered to customers. Energy development within its geographic region, which includes portions of Colorado, Wyoming, Montana and North Dakota, is expanding, most notably the Bakken Shale of North Dakota and eastern Montana. Ongoing energy development is expected to have many direct and indirect benefits to its business. · The company has three natural gas storage fields, including the largest storage field in North America located near Baker, Montana. Total working gas storage capacity is 193Bcf for its storage fields. The company is pursuing a project to increase its firm deliverability and related transportation capacity from the Baker Storage field. A binding open season was held during the first quarter. Results of the open season continue to be reviewed and a phased development of the project is being planned. 7 of 17 Exploration and Production Natural Gas and Oil Production Three Months Ended March 31, (Dollars in millions, where applicable) Operating revenues: Natural gas $ $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .3 .2 Write-down of natural gas and oil properties Operating income (loss) (600.6 ) Earnings (loss) $ $ (373.3 ) Production: Natural gas (MMcf) Oil (MBbls) Total Production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ $ Oil (per barrel) $ $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ $ Oil (per barrel) $ $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ $ Gathering and transportation Production and property taxes $ $ Earnings at this segment were $22.2million in the first quarter of 2010 compared to $11.1million in 2009, which excludes the effect of a $384.4million after-tax noncash charge in 2009. This increase reflects the doubling of average realized oil prices, lower depreciation, depletion and amortization expense, as well as decreased lease operating expenses. These increases were partially offset by decreased combined production of 15percent and lower average realized natural gas prices of 11percent. The following information highlights the key growth strategies, projections and certain assumptions for this segment: 8 of 17 · The company expects to spend approximately $375million in capital expenditures for 2010, approximately double the level of capital invested in 2009. This reflects further exploitation of existing properties, leasehold acquisitions in the Bakken and Niobrara oil shale plays and the acquisition of producing natural gas properties located in the Green River Basin in southwest Wyoming. The capital expenditures forecast reflects a shift from certain natural gas development activities to oil shale leasehold acquisitions, which will affect short-term production growth. · The leasehold acquisitions in the Bakken and Niobrara plays broaden the company’s long-term growth potential. The recent Bakken leasehold purchase of an additional 40,000 net acres increased the company’s acreage position to more than 56,000 net acres. In the Niobrara play, the company has signed agreements in place to acquire over 80,000 net acres. The company is also continuing to actively pursue additional leasehold and reserve acquisitions, which are not included in the current forecast. · Because of reduced capital spending in 2009 and the redirecting of forecasted 2010 capital expenditures, along with delays in obtaining well completion/frac services, primarily in Texas, the company expects its 2010 combined natural gas and oil production to be approximately 3percent to 6percent below 2009 levels. · Earnings guidance reflects estimated natural gas prices for May through December as follows: Index* Price/Thousand Cubic Feet (Mcf) Ventura $4.25 to $4.75 NYMEX $4.50 to $5.00 CIG $4.00 to $4.50 · Earnings guidance reflects estimated NYMEX crude oil prices for May through December in the range of $78 to $83 per barrel. · For the last nine months of 2010, the company has hedged approximately 50percent of both its estimated natural gas and oil production. For 2011, the company has hedged 10percent to 15percent of its estimated natural gas production and 20percent to 25percent of its estimated oil production. For 2012, the company has hedged 5percent to 10percent of its estimated natural gas production. The hedges that are in place as of April29 are summarized in the following chart: 9 of 17 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap HSC 4/10 - 12/10 Natural Gas Swap NYMEX 4/10 - 12/10 Natural Gas Swap NYMEX 4/10 - 12/10 Natural Gas Collar NYMEX 4/10 - 12/10 $5.63-$6.00 Natural Gas Swap NYMEX 4/10 - 12/10 Natural Gas Swap NYMEX 4/10 - 12/10 Natural Gas Swap NYMEX 4/10 - 12/10 Natural Gas Swap CIG 4/10 - 12/10 Natural Gas Swap HSC 4/10 - 10/10 Natural Gas Swap NYMEX 4/10 - 10/10 Natural Gas Swap Ventura 4/10 - 12/10 Natural Gas Swap NYMEX 4/10 - 12/10 Natural Gas Collar NYMEX 4/10 - 3/11 $5.62-$6.50 Natural Gas Swap HSC 1/11 - 12/11 Natural Gas Swap NYMEX 1/11 - 12/11 Natural Gas Swap NYMEX 1/12 - 12/12 Crude Oil Collar NYMEX 4/10 - 12/10 $60.00-$75.00 Crude Oil Swap NYMEX 4/10 - 12/10 Crude Oil Collar NYMEX 4/10 - 12/10 $70.00-$86.00 Crude Oil Swap NYMEX 4/10 - 12/10 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$94.00 Crude Oil Collar NYMEX 1/11 - 12/11 $80.00-$89.00 Natural Gas Basis Swap Ventura 4/10 - 12/10 Natural Gas Basis Swap Ventura 4/10 - 12/10 Natural Gas Basis Swap Ventura 4/10 - 12/10 Natural Gas Basis Swap Ventura 4/10 - 12/10 Natural Gas Basis Swap Ventura 4/10 - 12/10 Natural Gas Basis Swap Ventura 4/10 - 12/10 Natural Gas Basis Swap CIG 5/10 - 12/10 Natural Gas Basis Swap Ventura 1/11 - 3/11 Natural Gas Basis Swap CIG 1/11 - 12/11 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 Notes: ·Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system; HSC is the Houston Ship Channel hub in southeast Texas which connects to several pipelines. ·For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 10 of 17 Construction Construction Materials and Contracting Three Months Ended March 31, (Dollars in millions) Operating revenues $ $ Operating expenses: Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating loss (26.0 ) (20.3 ) Loss $ ) $
